08-1903-ag
     Singh v. Holder
                                                                                  BIA
                                                                             Nelson, IJ
                                                                           A79 570 757
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
     Rulings by summary order do not have precedential effect. Citation to a
     summary order filed on or after January 1, 2007, is permitted and is governed
     by Federal Rule of Appellate Procedure 32.1 and this court’s Local Rule
     32.1.1. When citing a summary order in a document filed with this court, a
     party must cite either the Federal Appendix or an electronic database (with
     the notation “summary order”). A party citing a summary order must serve a
     copy of it on any party not represented by counsel.


 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Daniel Patrick Moynihan
 3   United States Courthouse, 500 Pearl Street, in the City of
 4   New York, on the 8 th day of February, two thousand ten.
 5
 6   PRESENT:
 7             DENNIS JACOBS,
 8                          Chief Judge,
 9             ROSEMARY S. POOLER,
10             REENA RAGGI,
11                          Circuit Judges.
12   _______________________________________
13
14   SANDEEP SINGH,
15            Petitioner,
16
17                     v.                                  08-1903-ag
18                                                         NAC
19   ERIC H. HOLDER JR., 1 UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   ______________________________________
23   FOR PETITIONER:         Hector M. Roman, Jackson Heights,
24                           New York.



                   1
                Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
         Attorney General Eric H. Holder Jr. is automatically substituted for
         former Attorney General Michael B. Mukasey as respondent in this
         case.
     1   FOR RESPONDENT:           Gregory G. Katsas, Assistant
     2                             Attorney General, Keith I. McManus,
     3                             Assistant Director, Hannah Baublitz,
     4                             Attorney, Office of Immigration
     5                             Litigation, Civil Division, United
     6                             States Department of Justice,
     7                             Washington, D.C.
     8
     9       UPON DUE CONSIDERATION of this petition for review of a

  10     Board of Immigration Appeals (“BIA”) decision, it is hereby

  11     ORDERED, ADJUDGED, AND DECREED that the petition for review

  12     is DENIED.

13           Petitioner Sandeep Singh, a native and citizen of

14       India, seeks review of a March 27, 2008 order of the BIA

15       affirming the November 15, 2004 decision of Immigration

16       Judge (“IJ”) Barbara A. Nelson pretermitting his application

17       for asylum, and denying his application for withholding of

18       removal and relief under the Convention Against Torture

19       (“CAT”).     In re Sandeep Singh, No. A 79 570 757 (B.I.A. Mar.

20       27, 2008), aff’g No. A 79 570 757 (Immig. Ct. N.Y. City Nov.

21       15, 2004).     We assume the parties’ familiarity with the

22       underlying facts and procedural history in this case.

23           As an initial matter, Singh fails to address the IJ’s

24       pretermission of his asylum application as time-barred.      See

25       8 U.S.C. § 1158(a)(2)(B).     Issues insufficiently argued in

26       the briefs are considered waived and normally will not be

27       addressed on appeal in the absence of manifest injustice.

28       Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

                                         2
 1   (2d Cir. 2005).       Accordingly, Singh has waived any challenge

 2   to the agency’s denial of his application for asylum.          Id.

 3       When the BIA affirms the IJ’s decision in some respects

 4   but not others, this Court reviews the IJ’s decision as

 5   modified by the BIA decision, i.e., minus the arguments for

 6   denying relief that were rejected by the BIA.       See Xue Hong

 7   Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

 8   2005).       We review the agency’s factual findings, including

 9   adverse credibility determinations, under the substantial

10   evidence standard. 8 U.S.C. § 1252(b)(4)(B); see also

11   Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

12       Singh’s brief in this Court fails to address several of

13   the findings that the IJ used to support her adverse

14   credibility determination. 2     Thus, they stand as valid bases

15   for the IJ’s adverse credibility determination.       See Shunfu

16   Li v. Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).       Moreover,

17   substantial evidence supports the credibility findings Singh

18   does challenge.       The IJ cited the inconsistency between

19   Singh’s first application (which stated that he was

20   mistreated by the police in 2001), and his second

21   application and testimony (which say that he was mistreated


              2
            For example, the IJ found that Singh’s credibility
       was undermined because he lacked sufficient
       corroboration.

                                       3
 1   in 1998).     Singh explained that he attempted to contact the

 2   English-speaking friend who prepared his first asylum

 3   application to corroborate his claim, but that the friend’s

 4   telephone was disconnected.     However, the IJ did not accept

 5   the explanation, and no reasonable fact-finder would have

 6   been compelled to credit it.     See Majidi v. Gonzales, 430

 7   F.3d 77, 81 (2d Cir. 2005).

 8       Substantial evidence supports the IJ’s adverse

 9   credibility determination. See Tu Lin v. Gonzales, 446 F.3d

10   395, 402 (2d Cir. 2006).     Thus, the IJ’s denial of Singh’s

11   application for asylum, withholding of removal, and CAT

12   relief was proper where the only evidence that he would be

13   persecuted or tortured depended on his credibility.     See

14   Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

15       For the foregoing reasons, the petition for review is

16   DENIED.     As we have completed our review, any pending motion

17   for a stay of removal in this petition is DISMISSED as moot.

18   Any pending request for oral argument in this petition is

19   DENIED in accordance with Federal Rule of Appellate

20   Procedure 34(a)(2), and Second Circuit Local Rule 34(b).
21
22                                 FOR THE COURT:
23                                 Catherine O’Hagan Wolfe, Clerk
24
25
26


                                     4